Order, Family Court, New York County (Ruth J. Zuckerman, J.), entered March 13, 1992, which, inter alia, granted a petition to terminate respondent’s parental rights to the subject children on the ground of abandonment and transferred custody and guardianship to the petitioner *399agency and the Commissioner of Social Services of the City of New York for purposes of adoption, unanimously affirmed, without costs.
Undisputed testimony that respondent failed to contact the children or the agency for the six-month period immediately preceding the filing of the petition, though able to do so, gave rise to a presumption of abandonment that respondent failed to rebut (Matter of Anthony M., 195 AD2d 315). Moreover, respondent was not prevented from visiting or communicating with the children during the requisite six-month period. Lastly, the court also properly found that termination of parental rights to allow for adoption by the foster mother was in the best interests of the children. Concur—Murphy, P. J., Sullivan, Rosenberger, Nardelli and Tom, JJ.